Case: 3:20-cv-50361 Document #: 26 Filed: 03/11/21 Page 1 of 1 PageID #:144




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

IRON WORKERS LOCAL UNION NO. 498,                )
                                                 )      CASE NO. 20 CV 50361
                            Plaintiff,           )
                                                 )
                     v.                          )      Assigned Judge: Johnston
                                                 )
                                                 )      Magistrate Judge: Jensen
KUJO, INC.,                                      )
                                                 )
                            Defendant.           )

                               Agreed Turnover Order

   This cause coming to be heard on Plaintiff/Judgment Creditor Motion for a Turnover
Order against Johnsburg State Bank, a/k/a The State Bank Group, Citation Respondent,
due notice having been given and the Court being fully advised in the premises by
Plaintiff that this is an agreed order unopposed by Defendant,

IT IS HEREBY ORDERED:

       1) Citation Respondent, Johnsburg State Bank, a/k/a The State Bank Group is
          ordered to pay $32,081.05 to the Plaintiff/Judgment Creditor, Iron Workers
          Local Union No. 498 for amounts they are presently holding on behalf of the
          Defendant/Judgment Debtor, Kujo, Inc.

       2) The balance of the account shall be released to the Defendant / Judgment
          Debtor, Kujo, Inc.

       3) The Citation to Discover assets previously served upon Johnsburg State Bank
          a/k/a The State Bank Group shall thereafter be discharged.

                                                 ENTERED:


                                                 ______________________________
                                                 Honorable Iain D. Johnston
